if it is endorsed in blank. . . ."); NRS 104.3205(2) ("When endorsed in
                 blank, an instrument becomes payable to bearer and may be negotiated by
                 transfer of possession alone . . . ." (emphasis added))'; see also Edelstein,
                 128 Nev., Adv. Op. 48, 286 P.3d at 261 ("If the note is payable to bearer,
                 that 'indicates that the person in possession of the promise or order is
                 entitled to payment." (quoting Leyva, 127 Nev. at 478, 255 P.3d at 1280)).
                             Thus, by demonstrating that it was in possession of
                 appellants' note that was endorsed in blank by appellants' original lender,
                 CAM Mortgage established that the note had been properly negotiated
                 and that CAM Mortgage was entitled to enforce it. This was a legal
                 conclusion that was properly reached by the district court and that
                 rendered an evidentiary hearing regarding additional supporting
                 documentation unnecessary. As such, the district court was within its
                 discretion in denying appellants' petition for judicial review without
                 holding an evidentiary hearing.      See FMR 21(2) (2013) (providing the

                 district court with the discretion to determine the extent to which an
                 evidentiary hearing is necessary). Accordingly, we
                                     f
                             ORDER the jud t of the district court AFFIRMED.



                                         Saitta



                 Gibbons                                    Pickering
                                                                      Pia&t.            J.



                        'In other words, a second or third blank endorsement is
                 unnecessary. To the extent that appellants suggest that the FMP Rules
                 impose requirements beyond those in the Uniform Commercial Code, we
                 reject this suggestion.
SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e
                cc:   Hon. Kathleen E. Delaney, District Judge
                      M. Nelson Segel, Settlement Judge
                      James S. Kent
                      Wright, Finlay & Zak, LLP/Las Vegas
                      Aldridge Pite, LLP
                      Eighth District Court Clerk




SUPREME COURT
     OF
   NEVADA
                                                    3
(0) 194m e